DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1, 2, and 4-21 are pending.
3.	Claims 15-21 remain withdrawn from consideration.  Applicant is put on notice that claims 15-21 are incorrectly identified as either “Previously Presented” or “Original.”  The claims remain withdrawn from consideration as being drawn to a non-elected invention, and should be identified as such. 
4.	Claims 1, 2, and 4-14 are examined herein.
5.	The rejection of claims 5 and 6 under 35 U.S.C. 112 second paragraph is withdrawn in view of Applicant’s arguments.  
6.	The rejection under 35 U.S.C. 102 is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
7.	Applicant's election with traverse of Group I in the reply filed on October 23, 2020 is acknowledged.  In the previous Office Action, the traversal was found unpersuasive and the requirement was deemed proper and therefore made FINAL.
Claims 15-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2020.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from the canceled claim 3 and for this reason, is indefinite as incomplete.  The metes and bounds are unclear.  See MPEP 608.01(n)(V).  
Claim Interpretation
10.	The following is noted with regard to claim interpretation.  Claim 1, which depends from the canceled claim 3, is interpreted as being dependent from claim 1. 
Claim 5 encompasses any plant having the herbicide tolerance characteristics of IMINTA 15, and claim 6 includes any and all progeny of said plants, of any filial generation, however remote.  The specification teaches that rice plants called IMINTA 15 comprise a proline to leucine substitution at the relative position 171 of the AHASL (equivalent to position 197 in the Arabidopsis numbering) (see page 7, paragraph 00020).  The Examples teach that the IMINTA 15 rice plants were obtained from a wild-type variety using sodium azide mutagenesis with subsequent herbicide pressure selection (Examples 1 and 4).  Thus, the presence of the P197L substitution and the resultant herbicide tolerance are the only characteristics taught for the IMINTA 15 line.  
Claim 6, however, does not require said characteristics and will encompass any progeny rice plant, including a wild-type one, or a plant that may comprise herbicide tolerance characteristics that are different from those of IMINTA 15 rice line, including wherein the plant is transgenic. 
Claim 9 is directed to “the method of claim 1 further comprising applying one or more” of the herbicide classes recited in the alternative, including imidazolinones.  It is noted that the claim does not specify the mode of application of the additional herbicide.  The claim will thus read on a scenario where, for example, an imidazolinone herbicide is applied before or after the sulfonylurea treatment, post- or pre-emergence. 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1, 2, 4-7 and 9-14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280) in view of Sibony et al (Weed Res. (2001) 41:509-522), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512).  Applicant’s argument filed on March 8, 2021 has been fully considered but it is not persuasive.  It is noted that claim 8, separately rejected below, was inadvertently included in the statement of this . 
	The claims are directed to a method of treating rice, wherein the rice comprises an AHASL polynucleotide encoding an herbicide-tolerant AHASL polypeptide comprising a leucine substitution at a position corresponding to position 171 of SEQ ID NO: 26 (equivalent to position 197 in the Arabidopsis numbering).  With regard to claim 5, as set forth above, the herbicide tolerance due to the presence of said substitution is the only herbicide tolerance characteristic described for plants IMINTA 15 in the specification. 
	Croughan teaches a method of controlling weeds in the vicinity of a rice plant comprising an AHAS nucleic acid encoding an AHAS (AHASL1) protein with a S627N substitution, said process comprising applying a herbicide to the weeds and to the rice plant, wherein the herbicide normally inhibits the growth of a rice plant (claims 8, 15-16).  Croughan teaches applying, post-emergence, sulfonylurea and imidazolinone herbicides to resistant rice plants, including wherein said herbicides are nicosulfuron, imazapyr and imazethapyr; and teaches obtaining seeds of resistant plants (paragraphs 0079-0082; 0088; Tables 1-4).  Croughan teaches applying imazapic and rimsulfuron, post-emergence to a field comprising said herbicide tolerant rice plants (paragraphs 0119-0121, Tables 7-8).  
In addition, Croughan teaches mutant nucleotide sequences encoding an imidazolinone and sulfonylurea resistant AHASL, isolated from mutant rice plants (Abstract; paragraph 0044 on pg. 4).  Croughan teaches using said nucleotide 
Croughan teaches, at SEQ ID NO: 17, a wild-type AHAS sequence from the rice cultivar Cypress, which has 99.8% sequence identity to the instant SEQ ID NO: 2 (see paragraph 0144).  The sequence alignment is set forth below.
; Sequence 17, Application US/10258842
; Publication No. US20030217381A1
; GENERAL INFORMATION:
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 17
;   LENGTH: 644
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   NAME/KEY: misc_feature
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress
US-10-258-842-17

  Query Match             99.8%;  Score 3317;  DB 4;  Length 644;
  Best Local Similarity   99.8%;  
  Matches  643;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60

Qy         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120

Qy        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVLRRMIGTDAF 180
              |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Db        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAF 180

Qy        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240

Qy        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300

Qy        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Qy        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480

Qy        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540

Qy        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600

Qy        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644
              ||||||||||||||||||||||||||||||||||||||||||||
Db        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644
As the sequence alignment shows, the protein of Croughan comprises a proline at position 171, and thus represents a wild-type AHASL with respect to said position.  Croughan teaches a nucleic acid sequence that encodes SEQ ID NO: 17 (paragraph 0144). 
Croughan teaches an art-standard method of making mutant rice plants and selecting such for herbicide tolerance (Example 28, beginning at paragraph 0075).  Croughan teaches isolating nucleic acids encoding mutated, herbicide-resistant AHASL (comprising a substitution at position 627) from a plant derived by mutating said Cypress rice (Example 36 beginning at paragraph 0147 on pg. 20).  Croughan teaches isolating AHAS enzyme from the herbicide resistant rice plants (paragraphs 0112-0113 and Table 5 on pg. 15).  Croughan teaches using said isolated AHAS DNA sequences, under the control of an appropriate promoter, to transform crop plants (paragraphs 0171-0175).  Croughan teaches that plants suitable for transformation are both monocots and dicots; such as rice, maize, wheat, rye, barley, sunflower, alfalfa, canola, soybean, peanut, tobacco, tomato and potato (paragraph 0185).
Croughan teaches methods of producing transformed plants and cells, comprising transforming plant cells with a transformation vector comprising said resistant AHASL nucleic acids, using selection media to select for AHAS-inhibitor 
Croughan teaches imidazolinone and sulfonylurea herbicides by trade names, generic names and chemical names, including for example, imazethapyr, imazapyr, imazamox, metsulfuron methyl, and nicosulfuron, among others (Abstract; paragraph 0225; see also paragraphs 0044; 0213-0214).  Croughan teaches applying an imidazolinone herbicide as a pre-emergence application (paragraphs 0061-0063).  Croughan teaches a process for controlling weeds in the vicinity of rice plants comprising resistant AHAS, comprising applying a herbicide to the weeds and to the plant, wherein the herbicide normally inhibits AHAS at the levels of the herbicides that would normally inhibit the growth of a plant of the same species (claim 14). 
	Croughan teaches that red rice, which belongs to the same species as cultivated rice, Oryza sativa, is a common weed of rice, teaches that while red rice can be controlled by a number of commercial herbicides, but the simultaneous herbicide sensitivity of cultivated rice makes using said herbicides impossible with wild-type cultivars; and teaches that AHAS inhibiting herbicides could be used to control red rice (paragraphs 0003-0007).  Croughan teaches that besides controlling red rice, many AHAS-inhibiting herbicides effectively control other weeds commonly found in rice field (paragraph 0046)
	Croughan does not teach a rice crop comprising the AHASL with the proline to leucine substitution at a position corresponding to position 171 of the instant SEQ ID NO: 26.  
Amaranthus retroflexus confers high resistance sulfonylureas and moderate resistance to imidazolinones (Abstract; Table 4; pg. 517 under “Discussion”).  Sibony et al teach that P197 is located in one of the enzyme’s five conserved domains, Domain A.  Sibony et al teach that all of the potential nucleotide substitutions that lead to an amino acid change at P197 have been observed (including to serine, leucine, glutamine, alanine, threonine, arginine or histidine) and that all led to resistance to AHAS inhibitors (pg. 510, paragraphs 3-4).  Sibony et al teach sequencing the portions of the AHAS gene comprising the five conserved domains, and teach the sequence of the mutant allele and protein (Figure 4; pg. 520).  Sibony et al teach applying various commercial formulations of sulfonylureas and imidazolinones to resistant plants.  Sibony et al teach applying nicosulfuron, post-emergence, at a rate of 0.47-480 g ai/ha, and teach that the P197L substitution resulted in resistance ratio of 13 for said herbicide (Tables 1 and 2).  Sibony et al teach that the highest resistance ratios of 118 and 127 were observed for chlorsulfuron.  Sibony et al teach resistance ratios of 58 and 63 for imazethapyr (Tables 2 and 3). 
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene (Abstract and Introduction).  Okuzaki et al teach specifically targeting P171 (in rice numbering) and successfully introducing a mutation that resulted in the P171A substitution into said gene (pg. 510, right col).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (pg. 512, right col). 
prima facie obvious to one having ordinary skill in the art to modify the teaching of Croughan and introduce, using the method of Okuzaki et al, a mutation into a rice AHASL, which would result in a substitution at a position corresponding to P171, as taught by Okuzaki et al and Sibony et al, including wherein the substitution is P171L taught by Sibony et al.  It would have been obvious to apply said method to any cultivated rice variety including the rice variety taught by Croughan.  It would have been obvious to use the resultant rice plants in a method of weed control, such as the methods taught by Croughan wherein said method comprises applying an appropriate sulfonylurea and/or imidazolinone herbicide to which the P197L confers tolerance, including, for example, imazethapyr or chlorsulfuron, as taught by Sibony et al.  The steps of the resultant method would read on the steps of the method for treating rice of the instant claim 1. 
One would have been motivated to combine said teachings given the desirability of AHAS-inhibitor tolerance rice and given the express suggestions of Croughan and Okuzaki et al.  Given that Okuzaki et al successfully introduced a substitution at P197 into a rice AHASL, and given the highly conserved nature of P197, one would have had reasonable expectation of success in arriving at the instantly claimed method. 

13.	Claim 8 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280) in view of Sibony et al (Weed Res. (2001) 41:509-522), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claims 1 and 7, and further in view of The Arable Farming publication (New SU for Grass Weed Control in Cereals, .
	The claim is directed to the method of claim 7, wherein the sulfonylurea herbicide is mesosulfuron.  
	The teachings of Croughan, Sibony et al, and Okuzaki et al are set forth above. The references do not teach using mesosulfuron. 
	The Arable Farming publication teaches that mesosulfuron-methyl is a sulfonylurea herbicide that is effective at controlling a range of grass weeds in several grass cereal crops that included wheat, triticale and rye (see the entire single-page document). 
	A the time the invention was made, it would have been prima facie obvious to further modify the method of treating rice made obvious by the teachings of Croughan, Sibony et al, and Okuzaki et al, and use mesosulfuron in said method.  One would have been motivated to do so given the advantages of mesosulfuron taught by the Arable Farming publication.  Given that the P197L substitution confers tolerance to a wide range of herbicides from several classes, including various sulfonylureas, one would have had reasonable expectation of success.  
Response to Arguments. 
	Applicant argues that the claims and the prior art should be considered as a whole (pages 11-12 of the Remarks).  Applicant quotes the teachings of Croughan and Sibony et al and argues that neither reference teaches a rice AHAS comprising the P197L substitution.  Applicant argues that “Okuzaki, like both Croughan and Sibony, fails to teach a rice crop comprising the AHASL with the proline to leucine substitution at 
Applicant’s argument is not found to be persuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the fact that Croughan or Sibony et al do not expressly teach the claimed rice plant does not make the argument persuasive because the mutant AHASL comprising the P197L substitution and a rice comprising it, would have been prima facie obvious in view of the combined teaching of the cited art, for the reasons set forth in the rejection. 
It is noted that residue P197 (in the Arabidopsis numbering) is located in one of the five highly conserved domains of the AHASL (see Sibony et al, for example).  The herbicide tolerance properties conferred by the P197L substitution are well-recognized in the prior art.  Moreover, Okuzaki et al actually reduced to practice a rice plant comprising a substitution at P197.  These teachings would have been sufficient to motivate one of ordinary skill in the art to introduce the P197L substitution into an AHASL of a rice plant and use that rice in a method of controlling weeds.  In view of the conserved nature of the position, and in view of the express teachings of Okuzaki et al, one would have had reasonable expectation of success.  The rejection is maintained. 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
15.	Claims 1, 2, and 4-11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/591,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a method for treating rice comprising applying a sulfonylurea herbicide to rice, wherein the plant comprises an AHASL with the P197L substitution, including wherein the plant is a progeny of IMINTA 15, and wherein said method further comprises applying an imidazolinone herbicide to said plant.  The claims of the co-pending application are drawn to a method for treating rice comprising applying to said rice at least one AHAS inhibiting herbicide, including wherein the herbicide is sulfonylurea and/or imidazolinone, wherein said rice comprises a rice AHASL polypeptide comprising the P197L substitution.  Given the overlap in the claimed subject matter, the claims of the co-pending application make obvious the method of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant argues that Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter (page 13).  This is not persuasive.  No claims are currently allowable and no terminal disclaimer has been filed.  The rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662